                Case 20-22497-EPK        Doc 45     Filed 01/15/21     Page 1 of 7




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
                                  www.flsb.uscourts.gov

In re:
                                                             Case No. 20-22497-EPK
STUART ROY MILLER                                            Chapter 11

            Debtor.
________________________________/

                   SUPPLEMENT TO RULE §1188(C) STATUS REPORT

         Debtor-in-Possession, Stuart Roy Miller (the “Debtor”), pursuant to 11 U.S.C. § 1188(c)

and the Order Setting Subchapter V Status Conference, Claims Bar Date, and Deadline for

Elections Under 11 U.S.C. §1111(b) [ECF No. 6], by and through undersigned counsel, files this

Supplement to the Status Report [ECF No.33] and states as follows:

         1.     On November 13, 2020, the Debtor filed a voluntary petition for relief under

Chapter 11 subsection V of the Bankruptcy Code [ECF No 1].

         2.     The purpose of filing this Chapter 11 case was to obtain relief from personal

guaranties resulting from the operations of the business and to restructure the debts with various

creditors.

         3.     The Debtor has several priority and unsecured creditors.

         4.     The Debtor intends to propose a plan which pays off the priority DSO claim to the

former wife and the priority Internal Revenue Service debt according to the treatment provided

under 11 USC 1129 (a) (C) over 5 years and intends to propose a payment to unsecured creditors

over 60 months of his net disposable income after payment in full of the priority debts.

         5.     The Debtor hopes to achieve a consensual plan with the help of the Sub V Trustee

and will work in good faith with his creditors to obtain a consensual plan.
               Case 20-22497-EPK        Doc 45     Filed 01/15/21     Page 2 of 7




       6.      At the time of the filing, the Debtor had income from a consulting agreement and

from a disability insurance policy. The company, with which the Debtor consulted, terminated the

agreement and the disability insurance company is withholding his monthly payments despite

having made monthly payments for many years.

       7.      The Debtor believes the insurance payment will be reinstated. The Debtor has

obtained a new consulting agreement to replace the income lost, which will provide him income

of $14,000 a month for one year with a termination right after 6 months. The Debtor believes this

agreement will be renewed with this company.

       8.      The income from this consulting agreement minus Debtor’s living expenses will

result in the Debtor having about $4,400 a month on average to fund a Plan. If the Disability

insurance company resumes paying its amount, there would be more for the Plan. The Debtor owes

the DSO claim of about $196,000 and IRS priority Tax Claim # 4 of $101,863. The Debtor will

try to negotiate a resolution of the DSO claim at a lesser amount and pay the IRS over the 60

months. If the disability income is resumed, the Debtor could make higher payments and perhaps

pay some dividends to his unsecured creditors.

       9.      The Debtor is willing to provide a copy of his consulting agreement to counsel for

creditors provided a non-disclosure agreement is executed and the creditors agree not to interfere

with this relationship.

Respectfully submitted this 15th day of January 2021.


                                                    FURR AND COHEN, P.A.
                                                     Attorneys for the Debtor
                                                    2255 Glades Road, Suite 301E
                                                    Boca Raton, FL 33431
                                                    (561) 395-0500/(561)338-7532-fax

                                                      By   /s/Robert C. Furr_________
               Case 20-22497-EPK         Doc 45     Filed 01/15/21     Page 3 of 7




                                                            Robert C. Furr
                                                            Florida Bar No. 210854
                                                            E-mail: rfurr@furrcohen.com


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true copy of the foregoing was served in the manner stated

on this 15th day of January 2021, on the parties listed below.

                                                      BY:     /s/ Robert C. Furr______
                                                              Robert C. Furr


SERVED VIA CM/ECF TO ALL PARTIES REGISTERED WITH CM/ECF TO
RECEIVE ELECTRONIC NOTICES:

      Alexandra D Blye ablye@carltonfields.com,
       kdemar@carltonfields.com;wpbecf@cfdom.net
      Heidi A Feinman Heidi.A.Feinman@usdoj.gov
      G Steven Fender steven.fender@fender-law.com, sramirez.fbp@gmail.com
      Robert C Furr ltitus@furrcohen.com,
       atty_furrcohen@bluestylus.com;cworkinger@furrcohen.com;staff1@furrcohen.com
      Tarek Kirk Kiem trustee@kiemlaw.com,
       tarek.kiem@gmail.com,ctk11@trustesolutions.net
      Corali Lopez-Castro clc@kttlaw.com, rcp@kttlaw.com
      Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
      Chad S. Paiva trustee.paiva@gmail.com,
       sramirez.fbp@gmail.com;ecf.alert+Paiva@titlexi.com
      Bradley S Shraiberg bss@slp.law,
       dwoodall@slp.law;dwoodall@ecf.courtdrive.com;dlocascio@slp.law;pmouton@slp.law



SERVED VIA U.S. MAIL ON THE PARTIES LISTED ON THE COURT’S OFFICIAL MAILING
MATRIX AND ON THE MANUAL NOTICE PARTIES LISTED BELOW:

Manual Notice List

       BMW Bank of North America, c/o AIS Portfolio Services, LP
       4515 N Santa Fe Ave. Dept. APS
       Oklahoma City, OK 73118
             Case 20-22497-EPK       Doc 45   Filed 01/15/21   Page 4 of 7




      Walter V. Williams
      Thomas Williams McConnell PLLC
      114 W. 7th Street, Ste 1100
      Austin, TX 78701


Attached Official Court Matrix Case No. 20-22497-EPK
                                    Case 20-22497-EPK      Doc 45       Filed 01/15/21        Page 5 of 7
Label Matrix for local noticing                APPLIED REVENUE ANALYTICS, LLC                    BMW Bank of North America, c/o AIS Portfolio
113C-9                                         c/o Alexandra D. Blye                             4515 N Santa Fe Ave. Dept. APS
Case 20-22497-EPK                              Carlton Fields, PA                                Oklahoma City, OK 73118-7901
Southern District of Florida                   525 Okeechobee Blvd, Suite 1200
West Palm Beach                                West Palm Beach, FL 33401-6350
Fri Jan 15 12:13:06 EST 2021
Hill Country Hillside, Ltd.                    Office Depot                                      125 Group LLC
c/o Corali Lopez-Castro                        Bradley S. Shraiberg                              420 WEST ROYAL PALM ROAD
Kozyak Tropin & Throckmorton LLP               Shraiberg, Landau & Page, PA                      Boca Raton, FL 33432-4742
2525 Ponce de Leon Blvd., 9th Floor            2385 NW Executive Center Dr.
Miami, FL 33134-6039                           Suite 300
                                               Boca Raton, FL 33431-8530
Abigail Miller                                 Ally Financial                                    (p)BRYAN KASTLEMAN
2878 NW 24th                                   Attn: Bankruptcy                                  2714 BEE CAVE ROAD NO 204
Boca Raton, FL 33431                           Po Box 380901                                     AUSTIN TX 78746-5682
                                               Bloomington, MN 55438-0901


Applied Revenue Analytics                      BMW Financial Services Attn: Customer Accoun      Blankenship Keith
4102 S. 31st Street                            5550 Britton Parkway                              4020 University Drive
Suite 500                                      Hilliard, OH 43026-7456                           suite 300
Temple, TX 76502-3300                                                                            Fairfax, VA 22030-6802


(p)BMW FINANCIAL SERVICES                      Capital One                                       Capital One Bank (USA), N.A.
CUSTOMER SERVICE CENTER                        Attn: Bankruptcy                                  by American InfoSource as agent
PO BOX 3608                                    Po Box 30285                                      PO Box 71083
DUBLIN OH 43016-0306                           Salt Lake City, UT 84130-0285                     Charlotte, NC 28272-1083


Chad S. Paiva, Ch. 7 Trustee in Bankruptcy f   Child Support Enforcement                         Citibank
c/o Fender, Bolling and Paiva, P.A.            Attn: Bankruptcy                                  Citicorp Credit Srvs/Centralized Bk dept
P.O. Box 1545                                  Po Box 8030                                       Po Box 790034
Ft. Lauderdale, FL 33302-1545                  Tallahassee, FL 32314-8030                        St Louis, MO 63179-0034


Credit Collection Services                     Denials Recovery Group, Inc.                      Discover Bank
Attn: Bankruptcy                               3421 NW 25th Terrace                              Discover Products Inc
725 Canton St                                  Boca Raton, FL 33434-3405                         PO Box 3025
Norwood, MA 02062-2679                                                                           New Albany, OH 43054-3025


Discover Financial                             Eagles Landing Night Owls                         Eleanor T. Barnett, Esq.
Attn: Bankruptcy                               7600 Lyons Rd,                                    3250 Mary Street, Suite 102
Po Box 3025                                    Coconut Creek,, FL 33073-3503                     Miami, FL 33133-5232
New Albany, OH 43054-3025


Florida Department of Revenue                  Freidman and Fischler                             Hill Country Hillside, Ltd
5050 West Tennessee Street                     1000 S Andrews Ave                                Walter V. Williams Attorney
Tallahassee, FL 32399-0100                     Ft Lauderdale, FL 33316-1038                      114 W. 7th St.
                                                                                                 Suite 1100
                                                                                                 Austin, TX 78701-3015

(p)INTERNAL REVENUE SERVICE                    Internal Revenue Service                          JG Family Trust, a Texas
CENTRALIZED INSOLVENCY OPERATIONS              PO Box 7346                                       Irrevocable Trust as Assigned to Hill
PO BOX 7346                                    Philadelphia, PA 19101-7346                       Country Hillside Ltd.
PHILADELPHIA PA 19101-7346                                                                       7044 Colchester Park
                                                                                                 Manassas, VA 20112-4058
                                  Case 20-22497-EPK              Doc 45          Filed 01/15/21     Page 6 of 7
John B. Connor, P.L.C.                               John D. Long, JR., Trustee                           Mercedes-Benz Financial Services
1033 North Fairfax Street, #310                      8253-J Backlick Road                                 Attn: Bankruptcy
Alexandria, VA 22314-1540                            Lorton, IL 60654                                     Po Box 685
                                                                                                          Roanoke, TX 76262-0685


Office of the US Trustee                             Palm Beach County Tax Collector                      Radius Global Solutions
51 S.W. 1st Ave.                                     P.O. Box 3715                                        Attn: Bankruptcy
Suite 1204                                           West Palm Beach, FL 33402-3715                       7831 Glenroy Rd, Ste 250
Miami, FL 33130-1614                                                                                      Edina, MN 55439-3117


Shackelford, Bowen, McKinley &                       Shakelford Bowen McKinley & Norton LLP               SouthEast Financial, LLC
Norton LLP                                           9201 N Central Expressway                            4000 N Federal Hwy #200
111 Congress Ave, Suite 1070                         Fourth Floor                                         Boca Raton FL 33431-4527
Austin, TX 78701-4073                                Dallas TX, TX 75231-6033


Southeast Financial LLC                              Susan Miller                                         Bryan Kastleman
4000 N Federal Way                                   2478 Carmela Way                                     c/o Corali Lopez-Castro
Boca Raton, FL 33431-4566                            D                                                    Kozyak Tropin & Throckmorton LLP
                                                     Delray Beach FL, FL 33434                            2525 Ponce de Leon Blvd., 9th Floor
                                                                                                          Miami, FL 33134-6039

Chad S. Paiva                                        Robert C Furr Esq                                    Stuart Roy Miller
6526 S. Kanner Highway, #376                         2255 Glades Rd #301E                                 3421 NW 25th Terrace
Stuart, FL 34997-6396                                Boca Raton, FL 33431-7383                            Boca Raton, FL 33434-3405



Tarek Kirk Kiem
PO Box 541325
Greenacres, FL 33454-1325




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


An Eye Toward Retirement, LLC                        Bmw Financial Services                               (d)Bryan Kastleman
2714 Bee Cave Road, Suite 204                        Attn: Bankruptcy                                     2714 Bee Cave Road, No. 204
Austin, TX 78746                                     Po Box 3608                                          Austin, TX 78746
                                                     Dublin, OH 43016


Internal Revenue Service                             (d)Internal Revenue Service                          (d)Kastleman & Associates, Inc.
Department of the Treasury                           Insolvency Unit                                      2714 Bee Cave Road, Suite 204
RAIVS Team, Stop 91                                  POB 17167, STOP 5760                                 Austin, TX 78746
P. O. Box 47-421                                     Fort Lauderdale, FL 33318
Atlanta, GA 30362

(d)River Retreat 1228, LLC
2714 Bee Cave Road, Suite 204
Austin, TX 78746
                                 Case 20-22497-EPK               Doc 45          Filed 01/15/21     Page 7 of 7


                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)West Palm Beach                                   End of Label Matrix
                                                     Mailable recipients    45
                                                     Bypassed recipients     1
                                                     Total                  46
